eDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffery D. Hale (Reg. 40,012) on 02/10/2022.
The application has been amended as follows: 
Claims 13-20 are cancelled.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-12, the cited prior art of record does not teach or fairly suggest an apparatus along with other claim features “wherein the plurality of microwave signals generates a plurality of eigenmodes within the microwave cavity; and a microwave power controller in direct communication with the microwave signal generator and configured to automatically adjust a power ratio between two of the plurality of eicenmodes generated in the microwave cavity by at least two of the plurality of microwave signals transmitted into the microwave cavity as separate, independent microwave inputs each generating a different one of the plurality of eigenmodes such that plasma generated in the process chamber by the plurality of eigenmodes is radially uniform.” as recited in claim 1.

The primary reason of allowance of the claims is improvement with wherein the plurality of microwave signals generates a plurality of eigenmodes within the microwave cavity; and a microwave power controller in direct communication with the microwave signal generator and configured to automatically adjust a power ratio between two of the plurality of eicenmodes generated in the microwave cavity by at least two of the plurality of microwave signals transmitted into the microwave cavity as separate, independent microwave inputs each generating a different one of the plurality of eigenmodes such that plasma generated in the process chamber by the plurality of eigenmodes is radially uniform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844